Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
The Examiner firstly thanks the Applicant for correcting the typo.
In response to Applicant’s response that Sachedeva “is starkly absent … any mention of a collision probability” the Examiner respectfully disagrees. As Applicant noted in their response Sachedeva performs a check for obstacles in the path and employs avoidance techniques to avoid the obstacles. (Applicant’s remarks bottom of page 10) That is Sachedeva discloses “computing a route … based on a collision probability determined based on 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachedeva et al (US Patent Publication 2020/0380876).
Regarding claim 1, Sachdeva discloses a method for routing an aerial vehicle through a three-dimensional space comprising: (abstract)

matching the start location and the target location respectively to a start shape and a target shape of the plurality of three-dimensional shapes; and (¶39)
computing a route through the plurality of three-dimensional shapes from the start shape to the target shape based on a collision probability determined based on a first probability of survival due to volume-related factors, a second probability of survival due to aerial- vehicle-related factors, or a combination thereof for the plurality of three-dimensional shapes from the start shape to the target shape, wherein the path includes a set of three-dimensional shapes between the start shape and the target shape. (¶39-42)

Regarding claim 2, Sachedeva further discloses wherein the plurality of three-dimensional shapes is a plurality of cubes. (fig 2-4; ¶27, 29-30)

Regarding claim 3¸Sachedeva further discloses wherein the first probability of survival is based on a collision probability computed from map data of the three-dimensional space. (¶42)

Regarding claim 4, Sachedeva further discloses wherein the second probability of survival is based on a one or more intrinsic factors of the aerial vehicle. (¶42; 

Regarding claim 5, Sachedeva further discloses computing the second probability of survival as a function of a number of the plurality of three-dimensional shapes that the aerial vehicle is predicted to traverse before a predicted failure due to the one or more intrinsic factors. (¶41, 42)

Regarding claim 6, Sachedeva further discloses selecting a resolution for the plurality of three-dimensional shapes, wherein the resolution determines an amount of the three-dimensional space represented by a volume of the plurality of three-dimensional shapes, wherein the route is computed based on the resolution. (fig 2-4; ¶27, 29-30)

Regarding claim 11, Sachedeva further discloses encoding the route, the collision probability for one or more of the plurality of three- dimensional shapes from the start shape to the target shape, or a combination there in an output; and
transmitting the output the aerial vehicle. (fig 2-4; ¶29-31)

Regarding claim 12
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (¶6)
transmit a request for a route through the three-dimensional space from a start location to a target location; (¶27)
in response to the request, receive a route that is generated based on representing the three-dimensional space as a plurality of three-dimensional shapes, wherein the route matches the start location and the target location respectively to a start shape and a target shape of the plurality of three- dimensional shapes; and (fig 2-4; ¶29-30)
wherein the route comprises the start shape, the target shape, and a set of the plurality of three-dimensional shapes traversing from the start shape to the target shape; receive collision probability data for the plurality of three-dimensional shapes in the route; and determine to reject or to accept the route based on the collision probability. (¶39-42)

Regarding claim 13¸ Sachedeva further discloses wherein the apparatus is further caused to: transmit another request for the route, the another request specifying a collision probability threshold; and in response to the another request, receive another route based on the collision probability threshold. (¶27, 41-42)

Regarding claim 14, Sachedeva further discloses wherein the plurality of three-dimensional shapes is a plurality of cubes, and wherein the apparatus is further caused 

Regarding claim 15, Sachedeva further discloses process sensor data of the aerial vehicle to determine a presence of an obstacle along the trajectory; and select another point on the face of the cube to determine the trajectory to avoid the obstacle. (¶41-42)

Regarding claim 18, Sachedeva discloses A non-transitory computer-readable storage medium for routing an aerial vehicle through a three-dimensional space, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (¶6)
receiving a request to route the aerial vehicle through the three-dimensional space from a start location to a target location, wherein the three-dimensional space is represented as a plurality of three-dimensional shapes; (fig 2-4; ¶27, 29-30)
matching the start location and the target location respectively to a start shape and a target shape of the plurality of three-dimensional shapes; and (¶39)
computing a route through the plurality of three-dimensional shapes from the start shape to the target shape based on a collision probability determined based a first probability of survival due to volume-related factors, a second probability of survival due to aerial- vehicle-related factors, or a combination thereof for the plurality of three-dimensional shapes from the start shape to the target shape, wherein the path includes 

Regarding claim 19, Sachedeva further discloses wherein the first probability of survival is based on a collision probability computed from map data of the three- dimensional space. (¶42)

Regarding claim 20, Sachedeva further discloses herein the second probability of survival is based on a one or more intrinsic factors of the aerial vehicle. (¶42; avoiding a collision is based on the capabilities (i.e. intrinsic factors) of the aerial vehicle)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva as applied to claim 1 above, and further in view of Konrardy et al (US Patent 11,062,396).
Regarding claim 9, Konrardy teaches determining an insurance cost, a delivery cost, or a combination thereof for the aerial vehicle to fly the route based on the collision probability for the route. (claim 1)
.
Claims 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva as applied to claim 1 above, and further in view of Canoy et al (US Patent Publication 2017/0045894).
Regarding claim 10, Canoy teaches wherein the request specifies a threshold value for the collision probability, and wherein the route is further computed based on the threshold value. (¶9, 102-109)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sachdeva with wherein the request specifies a threshold value for the collision probability, and wherein the route is further computed based on the threshold value as taught by Canoy because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Sachdeva further discloses navigate the aerial vehicle along the trajectory at a speed determined based on a response time of an onboard sensor of the aerial vehicle. (¶42; the aerial vehicle must necessarily operate at a speed based on the response time to avoid collisions)
Canoy teaches determine that the collision probability data for a cube to be traversed by the trajectory is above a threshold value. (¶9, 102-109)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Sachdeva with determine that the collision probability data for a cube to be traversed by the trajectory is above a threshold value as taught by Canoy because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 7, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious:
determining that the collision probability for the route is below a survival threshold; selecting another resolution for the plurality of three-dimensional shapes; and re-computing the route based on the another resolution;
selecting another aerial vehicle to fly the route based on the another aerial vehicle having a higher probability of survival due to aerial-vehicle related factors than the aerial vehicle;
navigate the aerial vehicle along the trajectory with an onboard sensor the aerial configured in a low power mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669